Ferguson, Judge
(concurring):
I concur.
If this accused had been personally interrogated by the law officer at the time he entered his plea in the manner required by United States v Chancelor, 16 USCMA 297, 36 CMR 463, and United States v McCarthy, 349 US 469, 22 L Ed 2d 418, 89 S Ct 1166 (1969), this case might not now be before us. If an accused has a defense to the charges and specifications that is the time to raise it and not before appellate authorities, who can only guess what are the real facts.
I do not understand the seeming reluctance of law officers and presidents of special courts-martial to follow the simple procedures established in Chancelor and McCarthy. They require no great effort and when properly conducted the need to consider the providence of the guilty plea at the appellate level is greatly obviated and the ends of justice considerably enhanced. As the majority of this Court said in Chancelor, at page 300:
“. . . The procedure so cogently outlined in House Report No. 491, . . . [81st Congress, First Session, page 23] ‘ “insures providence upon the record and gives the lie to . . . later claims of impropriety.” ’ United States v Richardson, . . . [16 USCMA 400, 35 CMR 372].”